Citation Nr: 0316723	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-05 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to an increase in a 30 percent rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1958 to 
February 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 RO decision which 
granted an increased rating, from 10 percent to 20 percent, 
for bilateral hearing loss.  In March 2002, the RO increased 
the rating for bilateral hearing loss to 30 percent.  The 
veteran continues to appeal for a higher rating.

In a December 2002 statement to the Board, the veteran's 
representative raised the issue of entitlement to a 
compensable rating for tinnitus.  Such issue has not been 
addressed by the RO, is not currently on appeal, and is 
referred to the RO for necessary action.  The Board notes 
that current rating criteria only require that tinnitus be 
recurrent in order for it to be rated 10 percent.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002) and 68 Fed.Reg. 
25822 (2003).  


FINDINGS OF FACT

The veterans bilateral hearing loss is manifested by auditory 
acuity levels VI in the right ear and VI in the left ear.


CONCLUSION OF LAW

The veterans bilateral hearing loss is no more than 30 
percent disabling.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for an increase in a 30 percent rating 
for bilateral hearing loss.  Identified treatment records 
have been obtained, and VA examinations have been provided.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345(1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity, as measured by the results of 
controlled speech discrimination testing (Maryland CNC) 
together with the average decibel threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  These test results are entered 
into a table of the rating schedule to determine the auditory 
acuity level of each ear (ranging from numeric level I for 
essentially normal acuity, through numeric level XI for 
profound deafness), and these auditory acuity levels are 
entered into another table of the rating schedule to 
determine the percentage disability rating.  38 C.F.R. 
§ 4.85.  

The regulations include an alternate method of rating 
exceptional patterns of hearing impairment, as defined in 
38 C.F.R. § 4.86, but the veteran's test results do not meet 
the criteria for such a rating, and thus his bilateral 
hearing loss is to be rated by the usual method.  

Medical records in recent years include private audiology 
reports from March 2000 and August 2002.  These depict 
bilateral hearing loss but do not contain all necessary 
information, in proper form, for rating the condition.  A 
June 2000 VA examination shows bilateral hearing loss, but 
the results are better than the latest VA examination in 
February 2002.  Information, including a clinic appointment 
card, shows the veteran has been evaluated for hearing aids.

The most complete recent hearing test, containing necessary 
information for rating purposes, is the latest VA audiology 
examination in February 2002.  This examination shows that, 
as to the right ear, the average decibel threshold for the 
four frequencies of 1000, 2000, 3000, and 4000 hertz was 71, 
and speech discrimination was 70 percent correct.  As to the 
left ear, the average decibel threshold for the four 
frequencies was 70, and speech discrimination was 70 percent 
correct.  Entering these results into Table VI of 38 C.F.R. 
§ 4.85 indicates that there is auditory acuity levels VI in 
the right ear and VI in the left ear.  These auditory acuity 
levels, when entered into Table VII of 38 C.F.R. § 4.85, 
result in a 30 percent rating for bilateral hearing loss 
under Diagnostic Code 6100.

The weight of the credible evidence demonstrates that the 
veteran's bilateral hearing loss is properly rated 30 
percent.  As the preponderance of the evidence is against the 
claim for an increased rating for bilateral hearing loss, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

An increased rating for bilateral hearing loss is denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

